         Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

    UNITED STATES OF AMERICA                                                                           PLAINTIFF

    V.                                                                CAUSE NO. 3:16-CV-489-CWR-JCG

    HINDS COUNTY, et al.                                                                           DEFENDANTS

                                                       ORDER

          Before the Court is the parties’ Joint Motion for Settlement. The motion arises from the

United States’ request to find the Hinds County Board of Supervisors and Hinds County Sheriff

Victor Mason in contempt of the July 19, 2016 Consent Decree. In lieu of a trial on the United

States’ request, the Stipulated Order outlines remedial relief to ensure Hinds County’s

compliance with the Consent Decree.

          The Court has reviewed the parties’ pleadings, proposed findings of fact and has

considered counsel’s responses to the Court’s questions raised at a hearing. The motion is ready

for adjudication.

I.        Facts and Procedural History

          Hinds County operates three detention facilities: the Raymond Detention Center (RDC),

the Work Center (WC), and the Jackson Detention Center (JDC) (collectively referred to as the

“Jail”). On June 23, 2016, the United States filed this complaint seeking to enjoin Hinds County

from “depriving Hinds County prisoners of rights, privileges or immunities secured and

protected by the Constitution of the United States.” 1 The United States described a jail system

where riots, assaults, and other forms of violence were commonplace. It noted “serious

deficiencies with Jail policies, procedures, staffing,” and a host of other issues.


1
 Hinds County has incarcerated both pretrial detainees and persons convicted of misdemeanors and felonies in the
Jail. The Court will often refer to those incarcerated in the Jail as “prisoner” in this Order despite this distinction.
      Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 2 of 12




        On July 19, 2016, Judge Barbour approved a consent decree between the parties with the

express goals of providing those imprisoned in Hinds County “with reasonable safety, protection

from harm, and conditions of confinement that conform to the requirements of the United States

Constitution and federal law.” The Consent Decree requires Hinds County, acting through its

Sheriff and Board of Supervisors, to make significant changes to its system of incarceration.

        On August 18, 2016, Judge Barbour granted the parties’ joint motion to appoint Elizabeth

Lisa Simpson as the monitor of the Consent Decree. 2 Simpson provides the Court with periodic

reports describing the status of the County’s compliance based on visits to the Jail and other

communications. Due to Judge Barbour’s retirement the matter was reassigned to the

undersigned on December 17, 2018.

        Regretfully, despite more than three years having passed, Hinds County has yet to reach

compliance with the Consent Decree.

        Assaults at the Jail remain commonplace. The Monitor identified 39 reported assaults in

June and August 2018 alone. These assaults are violent, with prisoners being sent to the

emergency room for stab wounds, dislocations, broken bones, and collapsed lungs.

        In September 2018, Landon Veal was so brutally beaten while at RDC that he can no

longer function independently. Officers who responded to the scene left him lying on the floor –

without providing first aid – while they questioned others on the scene about what happened. The

officers then left. It was only in October 2019, when media released video of the incident, that

the Monitor and the Court learned the extent of the violence and circumstances of the assault. 3



2
 Ms. Simpson has assembled a team of experts to assist her with her duties. They have done an excellent job.
3
 Veal has filed a lawsuit against these defendants. Landon James Veal, by and through his General Guardian
Joanne Palmer v. Hinds County, Miss., Civil Action. No., 3:19-CV-485-CWR-FKB (S.D. Miss.). In the Complaint
he alleges that his counsel obtained surveillance video from the RDC and the “video clearly shows a jail which is
out of control. Hinds County and Sheriff Mason have essentially relinquished control of the jail to the inmates.”
Docket No. 1.

                                                        2
     Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 3 of 12




       In December 2018, a person incarcerated at RDC was beaten and stabbed to death by

other prisoners. Five people were involved, several of whom have since been charged with

murder. The initial and supplemental incident reports did not even include the fact that the

person had been killed. The Consent Decree requires such basic reports.

       Numerous incidents of excessive force by correctional officers occur at RDC. Officers or

their supervisors fail repeatedly to report these incidents of use of force. On November 28, 2018,

a sergeant picked up a shotgun, walked into a person’s cell, and repeatedly struck the person with

the butt of the shotgun. See Monitor’s Seventh Monitoring Report, Docket No. 27 at 36 (Mar. 5,

2019). To make matters worse, the involved officers then lied to the Sheriff’s Internal Affairs

Division investigator about a number of issues. Id. Officers have punched prisoners in the face,

used tasers, and used chemical restraints on prisoners without supervisory approval, something

which is in direct contravention of the Consent Decree.

       RDC has a disturbing history of riots. A riot occurred on April 19, 2019. Three more

followed in late June 2019. During the June riots, prisoners effectively took over one of the three

pods that make up RDC. The prisoners threatened to stab officers with shanks and took their

keys. At some point, officers barricaded themselves into a control room for their safety – ceding

control of the pod until help arrived. The officers planned to retreat into the control room’s

bathroom should the prisoners breach the control room door, which thankfully did not occur.

       Many factors contribute to the continuing lack of safety. For sake of clarity, the Court has

identified three primary areas of concern: physical infrastructure, policies and procedures, and

staffing and management.




                                                 3
        Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 4 of 12




         A.      Physical Infrastructure

         Under the Consent Decree, Hinds County had to make certain physical improvements to

its jail facilities. That did not happen.

         At RDC, doors and locks are broken. Prisoners can “break out of their cells, break out of

their housing units and even enter a [jail] control room.” Monitor’s Eighth Monitoring Report,

Docket No. 33 at 35 (June 27, 2019). RDC lacks a working sprinkler system and fire hoses,

making fire safety a “critical area of concern.” See Monitor’s Ninth Monitoring Report, Docket

No. 46 at 4 (Nov. 13, 2019). At WC, County maintenance was supposed to repair and upgrade

the entry doors in housing units 1 and 3, but instead tack welded one side of the door, meaning

the door “can still be forced open” by prisoners. Id. at 33. At JDC, the facility still “does not

have an outdoor recreation yard.” Id. at 18.

         Conditions of confinement are deplorable. Prisoners live in units that are infested with

rats, roaches, snakes, and spiders. During the Court’s August 2019 visit to all three facilities,

prisoners at RDC were forced to eat while sitting on the floor because of a lack of tables and

seating. 4 The Court was told that the County would get tables and seating by November. Counsel

for Hinds County did not inform the Court that the tables had been installed until December

2019.

         The lack of compliance continues despite Hinds County purportedly having spent over $7

million on its detention facilities since 2013 and approved an additional $500,000 for the final

months of 2019.




4
 They had to sit on the floor rather than in their darkened cells inches from their toilets, many of which were not
functioning properly. The cells were darkened because there were no working lights in the cells. Such conditions are
clearly dehumanizing and inexcusable.

                                                         4
     Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 5 of 12




       B.      Policies and Procedures

       According to the Consent Decree, Hinds County should have created a policies and

procedures manual well over two years ago. The Monitor advises that such a manual would

likely include more than 100 individual policies, ranging from medical care to use of force. To

date, Hinds County has only three developed policies that meet the standards of the Consent

Decree. Three!

       The County says that the policy review process is cumbersome and stymied by the

overzealous edits and feedback of the United States. It is difficult to credit because after Hinds

County received feedback on policies it had drafted in early 2017, it failed to follow through and

institute a plan to address the feedback. There was no progress on the policies until 2018, when a

consultant with the Monitoring Team took initiative and began to help the County.

       The lack of policies has resulted in a failure to institute many of changes mandated by the

Consent Decree. Staff lack guidance on the proper standards and procedures to follow. Record

keeping remains inconsistent and untrustworthy.

       C.      Staffing and Management

       From the beginning, the lack of adequate staffing posed a critical barrier to the County’s

compliance with the Consent Decree. The lack of staffing and supervision directly impacts safety

and the flow of contraband. Incident reports show that most assaults occur when no officers are

present. See Monitor’s Sixth Monitoring Report, Docket No. 24 at 17 (Nov. 15, 2018). Incidents

are often only discovered after the fact or when prisoners call for assistance during an assault. Id.

Without supervision, prisoners regularly leave their housing units and the facility. In one incident

described in Monitor’s June 2019 report, two prisoners were found outside RDC, not to escape

but to recover three bags of contraband to bring back into the facility.



                                                  5
     Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 6 of 12




       The Consent Decree requires Hinds County to adequately supervise prisoners and safely

operate its jail facilities. It defines “adequate” as following the “direct supervision” method in

which detention officers are placed inside housing units and have “continuous direct contact with

prisoners and are not routinely separated from prisoners by physical barriers.” Direct supervision

requires routine interactions with and checks on prisoners by detention officers. According to

Hinds County’s updated staffing needs analysis, a total of 433 positions are required to fill all

posts in the Jail assuming the facilities were operating at capacity. This translates to staffing

levels of 5 people in administration, 280 at RDC, 64 at WC, and 84 at JDC.

       Hinds County’s facilities are not operating at capacity today, meaning the required

staffing levels are lower. Given Hinds County’s decision to return State prisoners to the

Mississippi Department of Corrections (“MDOC”) and other reasons, both WC and JDC are

significantly underutilized. See Docket No. 46 at 14. Given the closure of one of its three pods

and other factors resulting in a smaller prisoner population, RDC only requires 246 positions.

However, as of November 2019, only 113 staff positions were filled at RDC. In other words,

RDC has less than half of the staff it needs to run safely.

       The County faces many challenges with hiring and retaining staff, especially officers and

management. While it has hired additional detention officers in the past year and approved a pay

increase, it lost a greater number of officers. Despite the Consent Decree requiring specific

education and work experience for all supervisors and trainers, the County repeatedly hires

people who do not meet these requirements. At RDC, this means that not only are there not

enough staff, but that the current staff are being managed or trained by people who lack the

qualifications to help them do their job effectively.




                                                  6
     Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 7 of 12




       Perhaps most troubling, Sheriff Victor Mason – who left office in December 2019 –

repeatedly failed to respect the authority of the qualified individuals who are in management

roles. The Consent Decree requires that a qualified Jail Administrator and Assistant Jail

Administrator manage the bulk of the day-to-day operations of the Jail. Yet, the Monitor cites

numerous examples of Sheriff Mason intervening or directly contradicting their efforts.

       For example, on June 7, 2018, Hinds County Sheriff Deputies and MDOC officers

conducted a random “shakedown” at the Jail without authorization of the Jail Administrator and

in contravention of the Consent Decree. During the shakedown, officers shot a 12-gauge shotgun

filled with blanks to create a “noise diversion,” again outside of the standards set in the Consent

Decree. The Monitor notified Sheriff Mason in her August 2018, November 2018, and March

2019 reports that he needed to issue “an order permanently curtailing the use of law enforcement

and outside agency officers to conduct such shakedowns.” Sheriff Mason did nothing to address

the issue until March 29, 2019, when he issued a special order giving the Jail Administrator the

authority to “execute all duties and responsibilities relating to Detention Services.” Since the

special order, there have been no shakedowns. According to the Monitor, the Sheriff still

regularly intervened in other personnel decisions or activities that were solely in the purview of

the jail administrators under the Consent Decree.

       D.      Summary

       As of the most recent Monitor’s report, the County has reached sustained compliance

(meaning compliance for at least 18 months) in only one of the 92 requirements of the Consent

Decree. Only one. The County has reached substantial compliance in six and partial compliance

in 47 areas. The County has made improvement towards the classification of prisoners, hiring of

some qualified personnel, provision of mental health services, use of well-being checks,



                                                 7
      Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 8 of 12




implementation of training requirements, and drafting of certain policies. However, a constant

refrain in the Monitor reports is that there has “been no change” with the County’s compliance in

numerous areas. In general, the County has failed to comply with the Consent Decree, which

requires the County to have achieved and maintained substantial compliance with the Agreement

for at least two years.

II.     Legal Standards

        A.      Consent Decree

        “A consent decree embodies an agreement of the parties and is also an agreement that

the parties desire and expect will be reflected in, and be enforceable as, a judicial decree that is

subject to the rules generally applicable to other judgment and decrees.” Frew ex rel. Frew v.

Hawkins, 540 U.S. 431 (2004) (quotation and citation omitted). “A consent decree is akin to a

contract yet also functions as an enforceable judicial order.” United States v. Chromalloy

American Corp., 158 F.3d 345, 349 (5th Cir. 1990). “Courts possess the inherent authority to

enforce their own injunctive decrees.” Waffenschmidt v. MacKay, 763 F.2d 711, 716 (5th Cir. 1985)

(quotations and citation omitted).

        B.      Contempt

        To establish civil contempt, the movant “bears the burden of establishing by clear and

convincing evidence: (1) that a court order was in effect, (2) that the order required certain conduct

by the respondent, and (3) that the respondent failed to comply with the court’s order.” Am. Airlines,

Inc. v. Allied Pilots Ass’n, 228 F.3d 574, 581 (5th Cir. 2000) (quotations and citation omitted). If a

violation of the order is demonstrated, the burden shifts to the violating party to “show either

mitigating circumstances that might cause a district court to withhold the exercise of its contempt

power, or a substantial compliance with the consent order.” Whitfield v. Pennington, 832 F.2d 809,

914 (5th Cir. 1987).

                                                    8
       Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 9 of 12




         C.       Settlement Agreements

         The parties have come to the Court having worked out yet another agreement, which they

believe should be adopted.

         “In determining whether to approve a proposed settlement, the cardinal rule is that the

District Court must find that the settlement is fair, adequate and reasonable and is not the product

of collusion between the parties.” Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977) (citation

omitted). The Court must analyze “the facts and law relevant to the proposed compromise.” Id.

The Court’s role is not to adjudicate the dispute, however, since “[t]he very purpose of the

compromise is to avoid the delay and expense of such a trial.” Parker v. Anderson, 667 F.2d

1204, 1209 (5th Cir. 1982) (citation omitted).

III.     Discussion

         Here, the terms of the Consent Decree were negotiated by the parties. They advised the court

that “all parties were in agreement with the terms of the Settlement Agreement . . . and requested the

Court to sign th[e] Order approving and implementing the Settlement Agreement.” Docket No. 8. 5

They told the Court that the “Agreement [was] reasonable and equitable, and reflects the Parties’

mutual desire to protect the constitutional rights of Hinds County prisoners while avoiding the

burdens of contested litigation.” Docket No. 2. Based upon these representations, the Court adopted

the order presented by the parties.

         Today, the parties agree that Hinds County has not reached compliance with all

provisions of the Consent Decree. Docket No. 54 at 2. In fact, there has been no sustained

compliance with 91 of the 92 requirements of the Consent Decree. Yet, to not waste “time in an


5
  In the Settlement Agreement the parties “stipulate[d] and agree[d] that all of the prospective relief in this
Agreement is narrowly drawn, extends no further than necessary to correct the violations of federal rights as set
forth by the United States in its Complaint and Findings Letter, is the least intrusive means necessary to correct
these violation, and will not have any adverse impact on public safety or the operation of a criminal justice system.”
Docket No. 8-1, at ¶ 167.

                                                          9
     Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 10 of 12




unnecessary and protracted trial,” the United States and Hinds County ask this Court to enter a

stipulated order defining a remedial plan for Hinds County to get on a path to compliance.

        While not explicitly stated, the parties are inviting the Court to sidestep the issue of

whether Hinds County should be found in contempt. Instead, the parties ask the Court to merely

give Hinds County one more chance to comply with the Consent Decree.

        Allowing the County to move forward without facing accountability is concerning given

the extent of the County’s failings. At least one prisoner has died, and numerous others have

been stabbed, brutally beaten, and assaulted while the County failed to meet the terms to which it

agreed. The County even fails to meet one of the most basic requirements of a jail: providing

working doors. The County has subjected its prisoners, its corrections officers, and the broader

community of Hinds County to danger from its repeated failure to take this Consent Decree

seriously.

        These kinds of conditions, here and elsewhere, create the environment for local

communities to call into question our very system of criminal justice. Calls to shut down prisons

are being made here in Mississippi and across the country. 6 Given failures of those trusted to

oversee and ensure the constitutionality of our jails and prisons, as seen in the instant case with

Hinds County, the views held by prison abolitionists are resonating with a growing number.

What positive value to our society are jails and prisons that fail to have working doors?


6
  See Alissa Zhu, ‘Shut down MDOC’: Here’s why advocates are calling for feds to investigate Mississippi prisons,
Clarion Ledger (Jan. 8, 2020, 4:05 PM), https://www.clarionledger.com/story/news/2020/01/08/why-advocates-
calling-feds-investigate-mississippi-prisons/2845650001/; see also Matthew Haag, N.Y.C. Votes to Close Rikers.
Now Comes the Hard Part, N.Y. Times (Oct. 17, 2019), https://www nytimes.com/2019/10/17/nyregion/rikers-
island-closing-vote html; Jill Tucker and Joaquin Palomino, In historic move, SF supervisors vote to close juvenile
hall by end of 2021, San Francisco Chronicle (June 4, 2019), https://www.sfchronicle.com/bayarea/article/Closure-
of-SF-s-juvenile-hall-less-than-one-13936500.php; Ross Terrell, Atlanta Activists Continue Push to Close City Jail,
GPB Radio News (May 6, 2019), https://www.gpbnews.org/post/atlanta-activists-continue-push-close-city-jail;
Fernando Tormos-Aponte and Clarissa Rile Hayward, Close the Workhouse campaign gains momentum, The St.
Louis American (Apr. 9, 2019), http://www.stlamerican.com/news/columnists/guest_columnists/close-the-
workhouse-campaign-gains-momentum/article_6f2b2694-5ad3-11e9-a2f6-6fc099d8c855 html.

                                                        10
      Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 11 of 12




         Given the facts at hand, the Court should find Hinds County and Sheriff Mason in

contempt. The Consent Decree has been in effect. Hinds County and Sheriff Mason were

required to take certain steps under the Consent Decree, and the evidence is overwhelming that

the defendants failed to meet those requirements. See Am. Airlines Inc., 228 F.3d at 581. While

failings of the broader criminal justice system have impacted the County’s ability to comply –

like the extended time it takes for cases to move to disposition in the local court system 7, both

the Sheriff and the Board of Supervisors took actions that were in direct contravention of the

Consent Decree. These actions range from the Sheriff’s staffing and oversight decisions in the

Jail to the Board’s approval of – and lenience with – contractors who failed to make required

repairs month after month. 8 Hinds County’s entire system of incarceration has failed to meet the

standards of the Consent Decree and ensure the constitutional treatment of its prisoners.

         While a finding of contempt is warranted, the parties’ stipulated order outlines what is

perhaps the most comprehensive remedial plan for Hinds County to become compliant that the

Court has seen from the parties. Ten months from today, the County should have made

significant progress on developing and implementing policies, making repairs to the physical

plant and ensuring incarcerated youth have necessary programming, among other necessary

investments. The terms of the Stipulated Order are “fair, adequate and reasonable and . . . not the



7
  Seyma Bayram, What Can the Hinds DA Do to Cure the System, Jackson Free Press (Oct. 2, 2019),
https://www.jacksonfreepress.com/news/2019/oct/02/what-can-hinds-da-do-cure-system/. The excessive delay in
having cases process from indictment to disposition is well documented. See, e.g., Patterson v. Hinds Cnty, No.
3:13-CV-432-CWR-FKB, 2016 WL 7177762 (S.D. Miss. June 10, 2016); Patterson v. Kidd, 3:13-CV-432-CWR-
FKB, 2014 WL 4773977 (S.D. Miss. Sept. 24, 2014); Franklin v. State, 136 So.3d 1021, 1038 (Miss. 2014). At
various status conferences the Court has convened with the parties, counsel for the County and the Sheriff have
pointed their fingers at the District Attorney as the cause of this delay. Hinds County voters elected a new district
attorney in the same election that they ousted Sheriff Mason. Hopefully, while this remedial plan is in place, these
parties will not be able to suggest that the new district attorney is a cause of many of the problems.
8
  The Court is particularly disturbed by Sheriff Mason’s conduct. Many of his actions served no purpose other than
to frustrate the county’s compliance with the consent decree. For him, the silver lining to his recent electoral defeat
is that the Court is refraining from holding him in contempt as he will have no role, managerial or otherwise, with
this Jail and, hopefully, no other jail.

                                                          11
      Case 3:16-cv-00489-CWR-JCG Document 60 Filed 01/16/20 Page 12 of 12




product of collusion between the parties.” Cotton, 559 F.2d at 1330. Accordingly, the parties’

Motion for Settlement is granted.

       Given the changes in the Sheriff’s office and on the Board of Supervisors – as well as the

District Attorney’s office, the Court trusts that the proposed remedial plan will be implemented

in good faith and with all speed. An agenda from a recent Board meeting highlights its effort to

make the necessary investments to implement the Stipulated Order, even before the Court

reached a decision on the Joint Motion. Such initiative hopefully signals that sustained

compliance is forthcoming.

       However, the Court reminds the parties that “[o]nce invoked, ‘the scope of a district

court’s equitable powers . . . is broad, for breadth and flexibility are inherent in equitable

remedies.’” Brown v. Plata, 563 U.S. 493, 538 (2011) (citation omitted). This Court will do

whatever it takes within the confines of the law to ensure the parties follow the Consent Decree

and we finally see an end to the violence and neglect that has plagued the Jail all these years.

IV.    Conclusion

       The parties’ Joint Motion is GRANTED. The Stipulated Order is attached as Exhibit 1 to

this Order.

       SO ORDERED, this the 16th day of January, 2020.


                                                       s/ Carlton W. Reeves
                                                       UNITED STATES DISTRICT JUDGE




                                                  12
